Citation Nr: 0813757	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-10 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs 
benefits.


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision by the 
Manila, Republic of the Philippines, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied basic 
eligibility for VA benefits.

The Board notes that in filing a VA Form 9, Appeal to Board 
of Veterans' Appeals, to perfect her claim in March 2006, the 
appellant did not indicate her preference with regard to a 
hearing.  In February 2008 correspondence, the appellant 
indicated that due to poor health, she would be unable to 
attend any hearing scheduled by the Board, and she instead 
appointed a proxy to appear in her place.  The Board does not 
consider the February 2008 correspondence to be a request for 
a hearing, as no desire to appear in person is expressed.  
The appellant instead notified the Board of potential 
problems should it desire a hearing; the Board cannot 
exercise this right on behalf of the veteran.  Further, the 
Board notes that appearances solely by representatives, to 
present argument, are permitted only on a showing of good 
cause.  38 C.F.R. § 20.700.  No motion for such an appearance 
is of record.


FINDING OF FACT

It is certified that the appellant had no recognized active 
duty service.


CONCLUSION OF LAW

The appellant is not a "veteran" for purposes of 
entitlement to VA benefits.  38 U.S.C.A. §§ 101, 107, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.7, 3.40, 3.41, 3.203 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable to matters 
in which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  In the 
instant case resolution of the appeal depends on 
interpretation of the statutes and regulations defining 
qualifying military service.  The veteran was advised that 
her claim was denied due to lack of verified military service 
with the U.S. Armed Forces.  She responded by pointing out 
specific records already in the claims file as proof of her 
service.  Additionally, the record contains multiple 
documents and affidavits regarding her Philippine service.  
Nonetheless, the Board notes that correspondence to the 
appellant dated in August 2005 informed her of the elements 
of her claim as well as the threshold eligibility issue, and 
requested that she submit any relevant evidence in her 
possession.

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  Any notice 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).



Analysis

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "veteran 
of any war" means any veteran who served in the active 
military, naval or air service during a period of war.  
38 C.F.R. § 3.1(e).  Service as a Philippine Scout is 
included for pension, compensation, dependency and indemnity 
compensation (DIC) and burial allowances.  Those inducted 
between October 6, 1945 and June 30, 1947, inclusive, are 
included for compensation benefits and DIC.  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but not 
for pension or burial benefits. 38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.40(c) and (d).  Active service will be the period 
certified by the service department.  38 C.F.R. § 3.41(a) and 
(d).  The United States Court of Appeals for Veterans Claims 
(Court) has held that the Secretary has lawfully promulgated 
regulations making service department findings "binding on 
the VA for purposes of establishing service in the United 
States Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).   

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions:  (1) The evidence is a 
document issued by the service department.  A copy of an 
original document is acceptable if the copy was issued by the 
service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody; (2) 
The document contains needed information as to length, time 
and character of service; and, (3) in the opinion of VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).  

Whether a claimant is a veteran and thus has basic 
eligibility to VA benefits is a question dependent on Service 
Department certification.  38 C.F.R. §  3.41 (a)(d); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  In the instant case, 
the service department has certified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  The information the 
certification is based on is that supplied by the appellant, 
including name, date and place of birth, and parentage.  The 
appellant has submitted no documentation adequate to refute 
this certification.  She has submitted numerous affidavits 
from comrades attesting to her activities during World War II 
in operations against the Japanese as a medical aide and 
intelligence gatherer.  She has also submitted various 
certifications from the Philippine Veterans Affairs Office 
(PVAO) as to her veteran status for education, pension, and 
civil service purposes.  None of these documents meet the 
requirements of 38 C.F.R. § 3.203 set forth above; they are 
not issued by the service department and the PVAO maintains 
its own standards and regulations for determining veteran 
status apart from VA.  It appears that certifications by PVAO 
are based not upon official records but on the veteran's 
assertions and those contained in the various affidavits she 
has obtained.  The Board is bound by the "no service" 
certification by the service department.  38 C.F.R. §§ 3.40, 
3.41; Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

Accordingly, the Board finds that the appellant did not have 
recognized active service that would confer on her veteran's 
status, and eligibility for VA benefits. 




ORDER

Basic eligibility for Department of Veterans Affairs benefits 
is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


